IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

ELIZABETH DAVIS, individually,                          No. 71736-7-1


                            Appellant,                  DIVISION ONE


                v.

                                                        UNPUBLISHED OPINION
STATE OF WASHINGTON,
WASHINGTON STATE PATROL,                                                                      ••o




                            Respondent.                 FILED: October 13, 2014

       Schindler, J. — Former Washington State Trooper Cadet Elizabeth Davis

appeals summary judgment dismissal of her claims against the State of Washington

and the Washington State Patrol alleging violation of the Washington Law Against

Discrimination, chapter 49.60 RCW. We affirm dismissal of the retaliatory discharge

claim and the hostile work environment claim as to comments made by fellow cadets.

We reverse summary judgment dismissal of the claim of discrimination and the hostile

work environment claim as to Corporal Spurling.

                                               FACTS


        In July 2007, Elizabeth Davis1 began working for the Washington State Patrol

(WSP) as a Communication Officer Assistant. In June 2008, the WSP hired Davis as a

Trooper Cadet. To be accepted into the WSP Training Academy for state troopers, a

         1When Davis was a cadet, her last name was "Griffin." Although some of the declarations refer
to her as "Griffin," for purposes of clarity, we use "Davis."
No. 71736-7-1/2


cadet must successfully complete the Pre-Academy Trooper Cadet Program and a field

assignment.

      The Pre-Academy Trooper Cadet Program included at least 16 hours per month

of on-duty training with experienced troopers. Between June 2008 and September

2009, Davis completed 453 total hours of on-duty training. The on-duty training

performance evaluations of Davis were overwhelmingly positive, praising her knowledge

of state statutes and her communication skills, judgment, and commonsense.

       Davis's field assignment was with the Homeland Security Division (HSD). From

July 2008 to September 2009, Davis received excellent job performance evaluations.

Davis's immediate supervisor at the HSD, Sergeant Trent Cain, described Davis as

"going above and beyond" the job duties. In September 2009, Sergeant Cain

recommended Davis for acceptance to the WSP Training Academy. In his

recommendation, Sergeant Cain described Davis as someone who "makes solid well

thought out decisions before stepping forward," and stated that he had "never

questioned her judgment."

      On October 20, Davis began training at the Academy as part of the 21st Arming

Class. The Academy training consists of Arming and Trooper Basic. Corporal Deborah

Laur was Davis's assigned counselor, and was responsible for conducting regular

performance evaluations.

      Between October and December 2009, Corporal Laur's performance evaluations

state Davis excelled in her academic work, and she had received "very positive"

feedback on Davis's performance in the practical firearms and "motorist assist"

exercises.
No. 71736-7-1/3


       Davis did so well during the first few months at the Academy that she was 1 of

only 7 cadets selected to enter directly into Trooper Basic. On December 21, Davis

began Trooper Basic Training as a member of the 97th Class. There were 25 trooper

cadets in the 97th Class. Of the 25 cadets, 21 were Caucasian, 2 were Hispanic, and 1

was Asian. Davis was 1 of only 3 women cadets and the only African American

member of the class.


       Davis continued to receive good performance evaluations from Corporal Laur

and excelled academically in Basic Training. As of February 24, 2010, Davis ranked

academically second in her class.

       The Academy performance evaluations use a rating system of 1 to 7. A score of

4 or above is "acceptable performance for a cadet." Any performance "that is not

deemed acceptable at an academy cadet level" receives a score of 1, 2, or 3.

       In January, February, and March 2010, Corporal Laur consistently rated Davis

with scores of 4 or above in nearly every category. The narrative portion of the

performance evaluations describe Davis as doing well in firearms and physical fitness,

and commends her performance as a leader during a riot control practical exercise and

in a two-car collision investigation exercise.

       Scoring sheets and evaluations completed by several different instructors give

Davis high marks in most criteria for her performance in the two-vehicle collision

practical exercise, one-vehicle collision practical exercise, night pursuit practical

exercise, defensive tactics proficiency evaluation, and the one-car mock collision

practical exercise. The peer evaluations completed by her fellow cadets in early March

2010 also praise Davis's leadership, confidence, and intelligence.
No. 71736-7-1/4


       From January through March, Davis received only three scores of less than 4, all

in the "Driving Skill" category. Corporal Laur's notes from January 22, 2010 state:

       CT [(Control Tactics)] instructors noted you initially appeared timid in
       controlling your fellow classmates. After encouragement you became
       more aggressive. Continue to work on your command presence. . . . The
       instructors would like you to work on your confidence behind the wheel.

       An evaluation on February 4 indicates Davis failed a driving exercise, and an

evaluation on March 16 states, "The drivers have noted that you were one of the

weakest cadets during the day pursuit exercise." However, in the March 22 evaluation,

Corporal Laur gave Davis scores of 4 or above and noted, "[Davis] passed the re-test

for driving! Outstanding job!"

       Corporal Laur states that the "first indication" there were concerns about Davis's

performance was when Corporal James Prouty sent an e-mail on March 17 concerning

a building search exercise. According to Corporal Prouty, Davis was "visibly shaking"

during the exercise "and she appeared very nervous." Corporal Laur "counseled [Davis]

regarding this exercise."

       On March 30, Davis participated in a pass/fail high-risk vehicle stop exercise

graded by Corporal Ryan Spurling. Corporal Spurling failed Davis and wrote that it was

"one of the poorer performances I have scene [sic]," and that he had "great concerns for

[Davisj's safety and ability to perform under any danger or pressure." Corporal

Spurling's evaluation also criticizes Davis for failing to "demonstrate basic officer

safety," being "[w]eak and unsure in voice," not using a "command voice to control the

scene," not communicating with her partners, and being "[u]nable to demonstrate any

understanding of tactics."
No. 71736-7-1/5



       Corporal Laur encouraged Davis to talk with Corporal Spurling "to see where she

was weak and how she could improve." Davis asked to meet with Corporal Spurling.

Corporal Spurling went to Davis's dorm room to meet with her. During the meeting,

Davis says Corporal Spurling told her she "needed to be more aggressive" and if "I was

his wife or daughter, he would not want me to be a Trooper."2

       On March 31, Davis took the open skill test for the control tactics exercise.

Corporal Spurling was the instructor and evaluator. Corporal Spurling failed Davis,

describing her commands as "unsure and weak," and stating that she appeared

"indecisive." Corporal Spurling's evaluation for the open skill exercise states that Davis

failed because of "[p]oor decision making," "[p]oor verbal skills," "[e]xcessive force use,"

and she "[c]ould not justify her use of force."

       On April 7, Davis took the open skill test again. Corporal Tegard was the

instructor and evaluator for the retest, but Corporal Spurling participated as one of two

actors in the exercise. Davis failed the retest. That same day, Davis took the high-risk

vehicle stop practical exercise again, and passed. Corporal Spurling did not participate

in the high-risk stop exercise.

       Corporal Spurling and Corporal Laur met with Lieutenant Blaine Gunkel about

Davis's performance in the practical exercises. Lieutenant Gunkel concluded that Davis

"would likely be fatally wounded if she was allowed to progress as a cadet." Lieutenant

Gunkel reported the concerns about Davis to Captain Coral Estes.

       According to Captain Estes, Corporal Spurling told her that Davis was "having

issues regarding the practical exercises," and said that he was concerned Davis "was



       2 Emphasis omitted, internal quotation marks omitted.

                                                  5
No. 71736-7-1/6


going to be injured or killed if she was allowed to continue on to become a WSP

Trooper." Captain Estes also said that Corporal Spurling told her he "counseled [Davis]

on her performance, including offering her the opportunity to review the videotape of the

failed exercise," but Davis "refused this opportunity." Corporal Spurling also told

Captain Estes that Davis "did not take criticism well, and would often challenge [his]

evaluation of her performance."

       Captain Estes said she "took note" of Corporal Spurling's concerns because he is

"nationally recognized for training cadets." Captain Estes also found it "alarming" that

Davis refused to review the videotape from the open skill practical exercise she failed

before the retest, and that "when questioned on her excessive use of force," Davis was

"not able to explain her reasoning" to Corporal Spurling. After watching the videotape of

the open skill retest, Captain Estes concluded that Davis "lacked command presence"

and should be "terminated from the academy." On April 8, 2010, Captain Estes

terminated Davis from the WSP Academy.

       Davis filed a lawsuit against the State of Washington and the WSP (collectively

WSP) alleging race and gender discrimination, hostile work environment, and retaliation

in violation of the Washington Law Against Discrimination (WLAD), chapter 49.60 RCW.

       The WSP filed a motion for summary judgment dismissal of the lawsuit. The

WSP asserted the undisputed evidence showed that "a series of field tests raised

concerns among the State Patrol Training Academy staff collectively, and the

Commander of the Training Division, that Davis would pose a risk to herself, fellow

troopers, and the general public if graduated to become a trooper."
No. 71736-7-1/7


       In support, the WSP submitted a number of declarations, as well as notes from

Corporal Laur "regarding [her] interactions with [Davis]." The notes appear to have

been prepared after Davis was terminated from the Academy. In the notes, Corporal

Laur states that Davis was "very weak during most driving practical exercises" and that

during counseling sessions, Corporal Laur "continued to explain" to Davis that she

"needed to work on command presence, confidence and taking charge of dynamic

situations with appropriate levels of force."

       Captain Marc Lamoreaux, the Division Commander for the WSP Human

Resources Division in 2009 and 2010, states that "[a]ll cadets receive the same

opportunities and must meet the same standards to become a WSP Trooper."

According to Captain Lamoreaux, two Caucasian male cadets who failed the open skill

practical exercise both received "retraining similar to [Davis]," both passed the retest,

and both graduated from the Academy. Captain Lamoreaux states that five cadets

"were dismissed or resigned from the 97th Trooper Basic Training Class." In addition to

Davis, "three Caucasian males and one Caucasian female" were dismissed or resigned.

       The WSP also submitted a "Job Performance Counseling/Documentation

Record" prepared by Corporal Don Varkevisser. The document was sent to several

cadets, including Davis. It states that "[o]nly one make-up exam will be given; failure to

obtain a passing grade on the make-up exam shall result in dismissal from the

Academy." The Job Performance Counseling/Documentation Record states, in

pertinent part:

       The 97th TBTC [(Trooper Basic Training Class)] Procedures, Rules, and
       Regulations states under "S-2" that each student shall be required to
       successfully demonstrate skills and abilities through practical
       exercises. . . .
No. 71736-7-1/8




       Section "S-2a" states that Failure to satisfactorily pass any practical
       exercise shall require a make-up exam to be given within 10 working days
       or by the end of the class. Additional instruction may be provided, upon
       the student's request. Only one make-up exam will be given; failure to
       obtain a passing grade on the make-up exam shall result in dismissal from
       the Academy.

       In opposition to summary judgment, Davis asserts Corporal Spurling treated her

differently from other cadets. In her declaration, Davis states that during the open skill

exercise, Corporal Spurling "kept trying to convince the other cadets that what I was

saying was not enough and continued to question me," and "did not question other

cadets or give any of the other cadets as a hard of time as he did with me." Davis

states that during the high-risk stop exercise, Corporal Spurling yelled at her, telling her

that she "sound[ed] like a flight attendant."3 And although Academy staff "usually meets

with cadets in their offices," when Davis asked to meet with Corporal Spurling after

failing the high-risk stop exercise, he met with her in her dorm room. Davis said she

was "offended" Corporal Spurling came to her dorm room to meet with her "because he

knew there would be no privacy with all the other cadets around."

       According to Davis, she was never told there were "issues with [her] performance

until the last week," and she was discharged "without warning of any unresolved

problems or issues." Davis identifies male cadets who "were given three attempts to

retest after failing various tests (Cadet Sanchez, numerous others)," and a Caucasian

female cadet who "continuously failed a driving test and she was not terminated" and

her errors were " 'ignored'" by the Academy staff. Davis states a Caucasian male cadet

"repeatedly performed poorly on exercises and was counseled and coached and given



       3 Emphasis omitted.

                                              8
No. 71736-7-1/9



chance after chance, but not terminated." According to Davis, "Caucasian male cadets

who failed exercises were given the opportunity for retraining," but she "was not given

the same opportunities."

        Davis submitted performance appraisals and commendations she received at

HSD, evaluations of her performance in the Pre-Academy Trooper Cadet Program, the

weekly observation reports from Corporal Laur, a list of her exam scores in Arming and

Trooper Basic, and scoring sheets evaluating her performance in several different

practical exercises.

        Davis also submitted the 2009 WSP Training Division Standard Operating

Procedures Manual and the roster from the 97th Trooper Basic Training Class. The

roster shows that Davis was the only member of the class who had been terminated.4

The 2009 WSP Training Division Standard Operating Procedures Manual states that

failure to pass the open skill practical exam "will result in four hours of retraining

followed by a make-up exam," and that if a cadet fails the open skill for control tactics

make-up exam, they "may receive another four hours of retraining followed by another

make-up exam." The Manual provides, in pertinent part:

        S.   ACAMEDIC REQUIREMENTS




             2.   Each student shall be required to successfully demonstrate skills
                  and abilities through practical training exercises. Unless
                  otherwise noted, these "practicals" may be graded on a pass/fail
                  criterion; however, when a score is provided, the 75 percent
                  requirement shall apply.




        4 The roster indicates four other Caucasian members of the class "resigned." All but one were
male.
No. 71736-7-1/10



                 a.   Failure to satisfactorily pass any practical exercise shall
                      require a make-up exam to be given within seven working
                      days or by the end of the class. Additional instruction may be
                      provided, upon the student's request.

                 b.   Specifically regarding Emergency/Pursuit Driving Certification,
                      Control Tactics (Closed Skills & Open Skills), or Firearms
                      Qualification: a failure to pass any one of these practical
                      examinations will result in four hours of retraining followed by
                      a make-up exam. If a student fails the make-up exam they
                      may receive another four hours of retraining followed by
                      another make-up exam; discretion of Academy Commander
                      and/or designee. A failure of the second make-up exam shall
                      result in dismissal from the Academy.15)

      In reply, the WSP submitted a declaration from Corporal Spurling. Corporal

Spurling states that he met with Davis in her dorm room because he "heard that she

had been crying about her performance in the failed exercises," and he "wanted to

provide her with information and a counseling session before her next round of tests."

According to Corporal Spurling, he met with Davis "with the door open and in public

view as part of WSP policy and refused her request to have the meeting behind closed

doors."


      At the hearing on the motion for summary judgment, the WSP argued that

"assuming without conceding" that Davis had presented a prima facie case of race and

gender discrimination, Davis did not present any evidence to rebut the legitimate

nondiscriminatory reasons for terminating her from the Academy. The court granted the

motion for summary judgment dismissal of the lawsuit.

                                          ANALYSIS


          Davis appeals summary judgment dismissal of her claims for race and gender

discrimination, hostile work environment, and retaliation. We review orders of summary


      5 Emphasis added.

                                               10
No. 71736-7-1/11


judgment dismissal de novo, engaging in the same inquiry as the trial court. Korslund v.

DvnCorp Tri-Cities Servs., Inc., 156Wn.2d 168, 177, 125 P.3d 119(2005). Summary

judgment is appropriate only when there is no genuine issue as to any material fact and

the moving party is entitled to judgment as a matter of law. CR 56(c). When making

this determination, we consider all facts and make all reasonable factual inferences in

the light most favorable to the nonmoving party. Marquis v. City of Spokane, 130 Wn.2d

97, 105, 922 P.2d 43 (1996). A material fact precluding summary judgment is a fact

that affects the outcome of the litigation. Eicon Constr., Inc. v. E. Wash. Univ., 174

Wn.2d 157, 164-65, 273 P.3d 965 (2012). Where there are competing inferences that

may be drawn from the evidence, the issue must be resolved by the trier of fact.

Johnson v. Ubar, LLC, 150 Wn. App. 533, 537, 210 P.3d 1021 (2009).

       Summary judgment in favor of the employer "is seldom appropriate" in

employment discrimination cases because the record will generally contain "reasonable

but competing inferences of both discrimination and nondiscrimination that must be

resolved by a jury." Scrivener v. Clark College, No. 89377-2, 2014 WL 4648179, at *3

(Wash. Sept. 18, 2014)6; Kuyperv. Dep't of Wildlife, 79 Wn. App. 732, 739, 904 P.2d

793 (1995). "To overcome summary judgment, a plaintiff only needs to show that a

reasonable jury could find that the plaintiff's protected trait was a substantial factor

motivating the employer's adverse actions." Scrivener, 2014 WL 4648179, at *3. "This

is a burden of production, not persuasion, and may be proved through direct or

circumstantial evidence." Riehl v. Foodmaker, Inc., 152 Wn.2d 138, 149, 94 P.3d 930

(2004).



       6 Internal quotation marks omitted.

                                              11
No. 71736-7-1/12


Race and Gender Discrimination Claims

        Under the WLAD, it is an unfair practice for an employer to terminate or refuse to

hire any person on the basis of race or gender. RCW 49.60.180(1), (2). Where a

plaintiff lacks direct evidence of discrimination, Washington courts use the three-part

burden shifting analysis established in McDonnell Douglas Corp. v. Green, 411 U.S.

792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973).7 Scrivener, 2014 WL 4648179, at *3.

The plaintiff has the initial burden of establishing a prima facie case of discrimination.

Once the plaintiff presents a prima facie case, a presumption of discrimination exists,

and the burden shifts to the employer to articulate a legitimate nondiscriminatory reason

for its adverse employment action. Grimwood v. Univ. of Puget Sound, Inc., 110 Wn.2d

355, 363-64, 753 P.2d 517 (1988). If the employer meets this burden, the plaintiff must

produce sufficient evidence that the alleged nondiscriminatory reason was a pretext.

Scrivener, 2014 WL 4648179, at *3.

        To establish a prima facie case of discrimination, Davis must show (1) she

belongs to a protected class, (2) she was treated less favorably in the terms or

conditions of her employment than a similarly situated nonprotected employee, and (3)

she and the nonprotected "comparator" were doing substantially similar work.

Washington v. Boeing Co., 105 Wn. App. 1, 13, 19 P.3d 1041 (2000).8 A similarly

situated employee or "comparator" is one who has a similar position and engages in the




         7 Because the WLAD is patterned after Title 7 of the Civil Rights Act of 1964, 42 U.S.C. 2000e,
Washington courts rely on federal decisions interpreting Title 7 to decide issues under the WLAD. See,
e.g.. Oliver v. Pac. Nw. Bell Tel. Co.. 106 Wn.2d 675, 678, 724 P.2d 1003 (1986); Haubrv v. Snow. 106
Wn. App. 666, 674 n.7, 31 P.3d 1186 (2001).
        8 The elements for a prima facie case are not absolute but vary based on the relevant facts.
Texas Dep't of Cmtv. Affairs v. Burdine. 450 U.S. 248, 253, 101 S. Ct. 1089, 67 L Ed. 2d 207 (1981);
McDonnell Douglas. 411 U.S. at 802 n. 13; Grimwood, 110 Wn.2d at 363-64.

                                                    12
No. 71736-7-1/13


same misconduct. Johnson v. Dep't of Social & Health Servs., 80 Wn. App. 212, 214

n.1, 907 P.2d 1223(1996).

       "The burden of establishing a prima facie case of disparate treatment is not

onerous." Texas Dep't of Cmtv. Affairs v. Burdine, 450 U.S. 248, 253, 101 S. Ct. 1089,

67 L. Ed. 2d 207 (1981). "The 'requisite degree of proof necessary to establish a prima

facie case ... is minimal and does not even need to rise to the level of a preponderance

of the evidence.'" Fulton v. Dep't of Social & Health Servs.. 169 Wn. App. 137, 152,

279 P.3d 500 (2012)9 (quoting Wallis v. J.R. Simplot Co., 26 F.3d 885, 889 (9th Cir.

1994)).

       Here, there is no dispute Davis belongs to a protected class and was performing

substantially the same work as other nonprotected employees. The WSP contends that

Davis cannot show she was treated less favorably than a nonprotected employee was

because four Caucasian cadets, including three men and one woman, were also

dismissed.10 Viewing the evidence in the light most favorable to Davis, we conclude

Davis has established a prima facie case of discrimination. The class roster shows that

Davis was the only cadet who was "terminated." Davis alleges Caucasian male cadets

also failed make-up exercises but were given more opportunities to retake exams.

       The record establishes the WSP articulated a legitimate nondiscriminatory

reason to terminate Davis. The WSP asserts it terminated Davis because of the

concerns for officer safety.




       9 Alteration in original, emphasis in original.
        10 The WSP also asserts Davis was not similarly situated. But it presents no evidence of how
other cadets performed overall in the Academy.

                                                         13
No. 71736-7-1/14


      The parties dispute whether Davis produced sufficient evidence that the alleged

nondiscriminatory reason to terminate her was pretextual.

      Davis argues there are material issues of fact as to whether race or gender was

a "substantial factor" in the decision to terminate her. The WSP contends the

"substantial factor" test is inapplicable on summary judgment and Davis must disprove

the legitimate nondiscriminatory reasons to terminate her were motivating factors.

      In Scrivener, the Washington State Supreme Court recently considered and

rejected the same argument the WSP makes. The court held that "[a]n employee does

not need to disprove each of the employer's articulated reasons to satisfy the pretext

burden of production." Scrivener, 2014 WL 4648179, at *4.11

      Our case law clearly establishes that it is the plaintiffs burden at trial to
      prove that discrimination was a substantial factor in an adverse
      employment action, not the only motivating factor. See [Mackav v. Acorn
      Custom Cabinetry. Inc., 127 Wn.2d 302, 309-11, 898 P.2d 284 (1995)].
      An employer may be motivated by multiple purposes, both legitimate and
      illegitimate, when making employment decisions and still be liable under
      the WLAD. See Mackav. 127 Wn.2d at 309-11.

Scrivener, 2014 WL 4648179, at *4.

      The court clarified the burden of proof to satisfy the pretext prong:

      An employee may satisfy the pretext prong by offering sufficient evidence
      to create a genuine issue of material fact either (1) that the defendant's
      reason is pretextual or (2) that although the employer's stated reason is
      legitimate, discrimination nevertheless was a substantial factor motivating
      the employer.

Scrivener. 2014 WL 4648179, at *4 (citing Fell v. Spokane Transit Auth.. 128 Wn.2d

618, 643 n.32, 911 P.2d 1319 (1996): Wilmot v. Kaiser Aluminum & Chem. Corp.. 118

Wn.2d 46, 73, 821 P.2d 18 (1991); Grimwood. 110 Wn.2d at 365).



         Emphasis in original.

                                            14
No. 71736-7-1/15



       The court held that the plaintiff may satisfy the pretext prong by showing " 'the

defendant's articulated reasons (1) had no basis in fact, (2) were not really motivating

factors for its decision, (3) were not temporally connected to the adverse employment

action, ... (4) were not motivating factors in employment decisions for other employees

in the same circumstances,'" or by presenting sufficient evidence that although the

employer's stated reason is legitimate, "discrimination nevertheless was a substantial

factor motivating the employer... as we made clear in Wilmot, Fell, and Riehl."

Scrivener. 2014 WL 4648179, at *4 (quoting Scrivener v. Clark College, 176 Wn. App.

405, 412, 309 P.3d 613 (2013)).

       Viewing the evidence in the light most favorable to Davis, we conclude she has

presented sufficient evidence to create a genuine issue of material fact that either the

articulated reason for termination was pretextual, or that race or gender was a

substantial factor in the decision to terminate her.

       Davis presented evidence that she failed only one of the required practical

exercises—the open skill make-up exercise. Corporal Spurling failed Davis in the open

skill exercise and was a participant in the open skill make-up exercise. Corporal

Spurling does not deny that before the open skill exercise, he told Davis that if she "was

his wife or daughter,"12 he would not want her to be a trooper. He also does not deny

that during the high-risk stop practical exercise, he told Davis she "sound[ed] like a flight

attendant."13

       Under the "cat's paw" theory, the discriminatory animus of a nondecision-maker

may be imputed to the decision-maker where the former has singular influence over the


       12 Emphasis omitted, internal quotation marks omitted.
       13 Emphasis omitted.

                                                  15
No. 71736-7-1/16



latter, and uses that influence to cause the adverse employment action. Staub v.

Proctor Hosp.,     U.S.    , 131 S. Ct. 1186, 1190, 179 L Ed. 2d 144(2011). Although

Captain Estes made the decision to terminate Davis, there is evidence that she relied

heavily on Corporal Spurling's evaluation and his statement that Davis refused to review

the videotape of her performance in the open skill exercise. According to Davis,

Corporal Spurling told her the videotape failed to record correctly and, therefore, there

was no point in watching it. Corporal Spurling's handwritten notes that day seem to

support Davis's assertion. Corporal Spurling's notes state, "[AJsked if [Davis] wanted to

see the video & she said no - (only 1/2 of the scene)."

       Davis also presented evidence that male cadets, particularly Caucasian male

cadets, had more opportunities to retake exams and practical exercises. Davis

identifies a number of cadets who failed exams multiple times but were not terminated

from the Academy.

       The 2009 WSP Training Division Standard Operating Procedures Manual

expressly provides for mandatory "retraining" if a cadet fails an exam: "a failure to pass

any one of these practical examinations will result in four hours of retraining followed by

a make-up exam." The 2009 Manual also states that "[i]f a student fails the make-up

exam they may receive another four hours of retraining followed by another make-up

exam; discretion of Academy Commander and/or designee." Contrary to the Manual,

Davis states that she did not receive any retraining when she failed the practical

exercises, whereas Caucasian male candidates received retraining before retests.

       While Captain Lamoreaux states that the two Caucasian male cadets who also

failed the open skill exercise both "received retraining similar to [Davis]," passed the


                                             16
No. 71736-7-1/17



retest, and graduated, there is no evidence in the record that Davis received any

"retraining" before retaking the practical exercise.14

        In sum, viewing the evidence in the light most favorable to Davis, there are

genuine issues of material fact as to pretext.

Hostile Work Environment Claim


        Davis argues the court erred in dismissing her hostile work environment claim.

Davis points to Corporal Spurling's comment that if she were his wife or daughter he

would not want her to be a trooper cadet and his statement that she sounded like a

flight attendant, as well as racist and sexist comments made by other cadets.15

        To establish a prima facie hostile work environment claim, Davis must show (1)

unwelcome harassment (2) that is attributable to her membership in a protected class

(3) that affected the terms or conditions of her employment and (4) that can be imputed

to her employer. Loeffelholz v. Univ. of Wash., 175 Wn.2d 264, 275, 285 P.3d 854

(2012).

        To prove the third element for a hostile work environment claim, Davis must

establish that the harassment was "sufficiently pervasive so as to alter the conditions of

employment and create an abusive working environment." Glasgow v. Georgia-Pac.

Corp., 103 Wn.2d 401, 406, 693 P.2d 708 (1985).




         14 As evidence that Davis was "repeatedly counseled" by Corporal Spurling about her poor
performance, the WSP points to Corporal Spurling's handwritten note on the March 30 high-risk stop
evaluation stating Davis "was counseled 2 times on this," Although Corporal Spurling's signature appears
below this statement, the "cadet signature" line is blank.
         15 Davis additionally contends, "Corporal Lewis made several comments to me and other female
candidates that were sexual in nature, such as 'was it as good for you as it was for me,'" that contributed
to the hostile work environment. But there is nothing in the record about when he made these comments
or his position at the Academy.

                                                    17
No. 71736-7-1/18


      Whether the harassment creates an abusive working environment is determined

by examining the totality of the circumstances. Sangsterv. Albertson's. Inc.. 99 Wn.

App. 156, 163, 991 P.2d 674 (2000). Davis must also show the WSP knew or should

have known of the comments and failed to take reasonable corrective actions to end the

harassment. Glasgow. 103 Wn.2d at 407. Where an owner, manager, partner, or

corporate officer personally participates in the harassment, the fourth element is met by

proof of management status. Glasgow, 103 Wn.2d at 407. To automatically impute

harassment to an employer, the manager's rank in the company hierarchy must be high

enough that the manager is the employer's alter ego. Francom v. Costco Wholesale

Corp.. 98 Wn. App. 845, 855-56, 991 P.2d 1182 (2000). This is a factual question.

Delahuntv v. Cahoon. 66 Wn. App. 829, 836-37, 832 P.2d 1378 (1992).

       The WSP argues that Davis cannot establish a hostile work environment claim

based on a few "stray comments" that were "spread out over the course of the

Academy."

       We conclude Davis fails to establish racist and sexist comments of fellow cadets

should be imputed to the WSP. Davis states that after she was selected for Trooper

Basic, other cadets told Davis that she "only made it through to basic" because she was

"a black female." Davis told Corporal Laur about the comments. Corporal Laur

confirmed her selection to Trooper Basic was based on her performance and

volunteered to speak to the cadets. In response, Davis told Corporal Laur that she

"would just handle it" herself.

       Davis said that several weeks into Basic Training, other cadets joked that the

Academy "had all the dark skinned cadets sitting at one table." Davis reported this


                                            18
No. 71736-7-1/19



comment to Corporal Laur. Corporal Laur told Davis the comments were

"unacceptable" and reported the comments to Sergeant Marrs-Hayes. It is undisputed

that the cadet seating arrangements were changed shortly thereafter.

       By contrast, if believed, the comments made by Corporal Spurling were

unwelcome comments to an African American female cadet that arguably affected her

performance and could be imputed to the WSP. Davis states that she felt "very

belittled" by Corporal Spurling's statements and "offended" that he came to her dorm

room to meet with her. Further, after she met with him, Davis performed poorly in the

practical exercises that Corporal Spurling graded or in which he participated.

       Washington is distinguishable. In Washington, we concluded that an employee

failed to establish a hostile work environment claim because there was no evidence the

isolated offensive conduct affected her work performance; in fact, the employee had

been promoted. Washington, 105 Wn. App. at 10-11.

       The WSP also argues Corporal Spurling was merely a member of the "training

staff." But viewing the facts in the light most favorable to Davis, there is evidence that

Corporal Spurling occupied a high-level position and played a significant role in the

WSP Training Academy. Because there are material issues of fact about whether the

comments made by Corporal Spurling affected the terms and conditions of Davis's

employment, we reverse dismissal of the hostile work environment claim.

Retaliation


       The law against discrimination prohibits retaliation against a person because that

person opposed practices forbidden by the act. RCW 49.60.210(1). RCW 49.60.210(1)

states, in pertinent part, "It is an unfair practice for any employer... to discharge, expel,



                                             19
No. 71736-7-1/20



or otherwise discriminate against any person because he or she has opposed any

practices forbidden by this chapter." The same McDonnell Douglas burden-shifting

protocol applies to a claim for retaliation. Hill v. BCTI Income Fund-I. 144 Wn.2d 172,

180, 23 P.3d 440 (2001), overruled on other grounds by McClartv v. Totem Elec, 157

Wn.2d 214, 137 P.3d 844 (2006).

         To establish a prima facie case of retaliation, Davis must show (1) she engaged

in statutorily protected activity, (2) WSP took some adverse employment action against

her, and (3) there is a causal link between the employee's activity and the employer's

adverse action. Estevez v. Faculty Club of Univ. of Wash.. 129 Wn. App. 774, 797, 120

P.3d 579 (2005). The plaintiff need not show that retaliation was the only or "but for"

cause of the adverse employment action. Allison v. Housing Auth. of Seattle, 118

Wn.2d 79, 95-96, 821 P.2d 34 (1991). However, the plaintiff must show that it was at

least a "substantial factor" in the employer's decision to retaliate. Allison, 118 Wn.2d at

95-96.

         Davis argues she was terminated for reporting to Corporal Laur the racist and

sexist comments made by fellow cadets.16 Reporting racist and sexist comments is a

protected activity, and termination is an adverse action. Davis v. W. One Auto. Grp.,

140 Wn. App. 449, 460, 166 P.3d 807 (2007).

         But Davis presented no evidence showing a causal link between the comments

she reported to Corporal Laur and termination. Davis first reported the comments to

Corporal Laur while she was still in Arming and then again "[s]everal weeks into the

        16 The record also establishes that shortly after she was hired by the WSP in 2007, Davis filed a
complaint about offensive comments made by coworkers. Insofar as Davis argues retaliation based on
her complaint in 2007, there is no evidence that staff at the Academy knew about the complaint. Further,
after Davis filed her complaint, she received consistently excellent performance evaluations and was
selected to become a Trooper Cadet.

                                                   20
No. 71736-7-1/21



Trooper Basic Training class." After reporting the comments, Davis continued to

receive positive evaluations from Corporal Laur. The record shows that no one other

than Corporal Laur and Sergeant Marrs-Hayes knew Davis had reported the comments.

Because there is no causal connection between Davis reporting the comments to

Corporal Laur and the WSP's decision to terminate her in April 2010, we affirm

summary judgment dismissal of the retaliation claim.

       In sum, we affirm dismissal of the retaliation claim and the hostile work

environment claim based on comments of other cadets, but reverse dismissal of the

discrimination claim and the hostile work environment claim related to Corporal

Spurling, and remand for trial.




                                                 ^r.Qi^'^pQ
WE CONCUR:




 Wr/v^; (. ^ .




                                            21